
	

113 S2352 : Russian Weapons Embargo Act of 2014
U.S. Senate
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2352
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Coats (for himself, Mr. Blumenthal, Mr. Cornyn, Mr. Kirk, Mr. Roberts, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		July 28, 2014Committee discharged; referred to the Committee on Foreign RelationsA BILL
		To re-impose sanctions on Russian arms exporter
			 Rosoboronexport.
	
	1.Short titleThis Act may be cited as the Russian Weapons Embargo Act of 2014.
		
			2.
			Prohibition on direct or indirect use of funds to enter into contracts or agreements with
			 Rosoboronexport
			
				(a)
				Prohibition
				
					(1)
					In general
					The head of an executive agency may not enter into a contract, subcontract, memorandum of
			 understanding, or
			 cooperative agreement with, or make a grant to, or provide a	loan or
			 loan agreement to Rosoboronexport, any subsidiary or affiliate of
			 Rosoboronexport, or any entity that has a business
			 relationship with Rosoboronexport or any subsidiary or affiliate of
			 Rosoboronexport related to the design, manufacture, or sale of military
			 equipment.
				
					(2)
					Termination of existing contracts and agreements
					The head of each executive agency shall immediately terminate any contract, subcontract, memorandum
			 of
			 understanding, cooperative agreement, loan, or loan agreement described in
			 paragraph (1).(b)National security waiver authorityThe President  may waive the applicability of subsection (a) if the President, in consultation with
			 the Secretary of Defense, the Secretary of State, and the Director of
			 National
			 Intelligence, certifies in writing to the appropriate	congressional
			 committees that, to the best of the President's	knowledge—(1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of
			 existing lethal military equipment for, the Government of the Syrian Arab
			 Republic;(2)the armed forces of the Russian Federation have withdrawn from Crimea (other than military forces
			 present on military bases subject to agreements in force between the
			 Government of the Russian Federation and the Government of Ukraine); and(3)agents of the Russian Federation are not  taking active measures to destabilize the control of the
			 Government of Ukraine over eastern Ukraine (including through active
			 support of efforts to unlawfully occupy facilities of the Government of
			 Ukraine).
				(c)
				Reprogramming authority
				
					(1)
					In general
					The President may reprogram funds appropriated or otherwise made available for Economic Support
			 Fund assistance or security assistance for the government of a country
			 that, on or after the
			 date of the enactment of this Act, enters into a contract, memorandum of
			 understanding, or cooperative agreement with, or makes a grant to, or
			 provides a   loan or loan agreement to Rosoboronexport, or any subsidiary
			 or affiliate of Rosoboronexport, in an amount up to or equal to the total
			 amount
			 of each such contract, memorandum of understanding, cooperative agreement,
			 loan, or loan agreement.
				
					(2)
					Notification
					The President shall notify Congress not later than 15 days before reprogramming funds under
			 paragraph (1).
				
				(d)
				Definitions
				In this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.(2)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.3.Report on Rosoboronexport activities(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report setting forth the
			 following:(1)A list of the known transfers of lethal military equipment by Rosoboronexport to the Government of
			 the Syrian Arab Republic since March 15, 2011.(2)A list of the known contracts, if any, that Rosoboronexport has signed with the Government of the
			 Syrian Arab Republic since March 15, 2011.(3)A detailed list of all existing contracts, subcontracts, memorandums of understanding, cooperative
			 agreements, grants, loans, and loan guarantees between the Department of
			 Defense and Rosoboronexport, including a description of the transaction,
			 signing dates, values, and quantities.(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex.(c)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.
